Title: To James Madison from Wilson Cary Nicholas, 6 February 1809
From: Nicholas, Wilson Cary
To: Madison, James



My Dear Sir
Feb. 6. 1809

At the beginning of the session we cou’d have carried any plan connected with the repeal of the Embargo in the course of it.  It has been our misfortune that the various expedients have been offered too late.  The only honorable course was from Embargo to non-Intercourse.  We cannot now obtain it, and I fear we must submit to the plan least disgraceful, in which we can unite the greatest number of votes.  All that is left for us is to chuse between a repeal of the Embargo to take effect at or before the day that congress is to meet in May; the repeal on the 4th. of March with or without arming Merchant Vessels, with a power to the president to grant letters of Marque & reprisal if any of our vessels are attacked &c.  There wou’d be a very strong vote to issue letters of Marque and reprisal when the embargo shall cease, but I fear we cou’d not carry it.  if we did, we shou’d not have a majority of more than one or two.  Or, the expedient you proposed yesterday of repealing the embargo on the 4th. of March, & passing the non intercourse law.
I understood you to connect with this the arming of merchantmen.  I wish you to inform me explicitly your wishes upon this subject, before I see Bacon and some other gentn. this morning.  In my anxiety for the public good I beg you to be assured, I feel the utmost solicitude for the success of your administration.  Indeed in my mind they are inseperable -- the union the existance of the republican party depends upon the events of this day and night.  I am in haste My Dear Sir your most hum. Serv.

W. C. Nicholas

